J-S33029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 SELASSIE JONES                      :
                                     :
                   Appellant         :       No. 1889 EDA 2021

         Appeal from the PCRA Order Entered March 11, 2021
         In the Court of Common Pleas of Philadelphia County
         Criminal Division at No(s): CP-51-CR-0002220-2019,
          CP-51-CR-0002221-2019, CP-51-CR-0002222-2019


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 SELASSIE JONES                      :
                                     :
                   Appellant         :       No. 1890 EDA 2021

         Appeal from the PCRA Order Entered March 11, 2021
         In the Court of Common Pleas of Philadelphia County
         Criminal Division at No(s): CP-51-CR-0002220-2019,
          CP-51-CR-0002221-2019, CP-51-CR-0002222-2019


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 SELASSIE JONES                      :
                                     :
                   Appellant         :       No. 1891 EDA 2021
J-S33029-22



              Appeal from the PCRA Order Entered March 11, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0002220-2019,
               CP-51-CR-0002221-2019, CP-51-CR-0002222-2019

BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

JUDGMENT ORDER BY KING, J.:                        FILED DECEMBER 28, 2022

        Appellant, Selassie Jones, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

filed under the Post Conviction Relief Act (“PCRA”).1 We quash the appeal.

        Given our disposition, a full recitation of the facts of this case is

unnecessary. Briefly, Appellant pled guilty in 2019 at three underlying docket

numbers to various counts of indecent assault. The court sentenced Appellant

to an aggregate term of 2.5 to 5 years’ imprisonment, plus 2 years’ probation.

Appellant did not file a direct appeal. On May 5, 2020, Appellant filed a first

PCRA petition pro se. The court appointed PCRA counsel, who subsequently

filed a no-merit letter and request to withdraw. On January 28, 2021, the

court issued appropriate notice per Pa.R.Crim.P. 907. Appellant responded on

February 18, 2021. On March 11, 2021, the court denied PCRA relief and let

counsel withdraw. On September 8, 2021, Appellant filed separate pro se

notices of appeal at each underlying docket number.2

        Preliminarily, the timeliness of a notice of appeal implicates this Court’s

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2   Thereafter, this Court consolidated the appeals sua sponte.

                                           -2-
J-S33029-22


jurisdiction. Commonwealth v. Wooden, 215 A.3d 997 (Pa.Super. 2019).

A notice of appeal must be filed within 30 days of entry of the order from

which the appeal is taken. Pa.R.A.P. 903(a). Significantly, however, “no order

of a court shall be appealable until it has been entered upon the appropriate

docket in the trial court.” Pa.R.A.P. 301(a)(1). An order is properly entered

upon the docket by indication thereon of “(a) the date of receipt in the clerk’s

office of the order or court notice; (b) the date appearing on the order or court

notice; and (c) the date of service of the order or court notice.” Pa.R.Crim.P.

114(C)(2). The 30-day time period for appealing from a criminal order other

than a judgment of sentence begins to run on the day that the order is served

on the parties by the clerk of courts. See Pa.R.A.P. 108(a)(1), (d).

       Instantly, the March 11, 2021 order has not been properly entered on

the docket.     Notably, the entry for the order on the docket contains no

indication that the order was served as required by Pa.R.Crim.P. 907(4),3 and

does not contain the date upon which such service was made in accordance

with Rule 114(C)(2). This Court has quashed appeals as premature in similar

circumstances. See, e.g., Commonwealth v. Spearman, No. 700-703 EDA

2019    (Pa.Super.      filed   Mar.    5,     2020)   (unpublished   memorandum);



____________________________________________


3 See Pa.R.Crim.P. 907(4) (providing that when PCRA petition is dismissed
without hearing, judge promptly shall issue order to that effect and shall
advise defendant by certified mail, return receipt requested, of right to appeal
from final order disposing of petition and of time limits within which appeal
must be filed; order shall be filed and served as provided in Rule 114).

                                             -3-
J-S33029-22


Commonwealth v. Wongus, No. 2183 EDA 2018 (Pa.Super. filed Feb. 13,

2020) (unpublished memorandum).4 Accordingly, we quash this appeal as

premature. After the clerk of courts serves the order dismissing Appellant’s

PCRA petition in accordance with Rule 907(4) and notes such service on

the docket as required by Rule 114(C), Appellant will have 30 days from

the date of service to timely file separate notices of appeal at each underlying

docket implicated by the order.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




____________________________________________


4 We may rely on unpublished decisions of this Court filed after May 1, 2019
for their persuasive value. See Pa.R.A.P. 126(b).

                                           -4-